DETAILED ACTION
This office action is in response to the application filed on 6/3/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US9929661).
	Regarding Claim 1, Chen discloses (fig. 1-8) an integrated circuit for a power supply circuit configured to generate an output voltage at a target level from an input voltage inputted thereto, the power supply circuit including an inductor (P1), and a transistor (Q1) configured to control an inductor current flowing through the inductor, the integrated circuit being configured to control and switch the transistor, the power supply circuit being configured to operate in an operation mode that is a first mode (normal) or a second mode (standby), the integrated circuit comprising: a load detection circuit (26/127) configured to output a detection voltage (to 123) corresponding to a power consumption of a load of the power supply circuit and corresponding to the operation mode of the power supply circuit, based on the inductor current (col. 7, lines 54-60); a driver circuit (24/25)configured to drive the transistor according to the operation mode of the power supply circuit; and a control circuit (123) configured to so control the driver circuit that the power supply circuit operates in the second mode upon the detection voltage reaching a first level with a decrease in the power consumption of the load, when the power supply circuit operates in the first mode, and the power supply circuit operates in the first mode upon the detection voltage reaching a second level with an increase in the power consumption of the load, when the power supply circuit operates in the second mode (col. 7, lines 1 – 60).
	Regarding Claim 11, Chen discloses (fig. 1-8) the first mode (normal) is a mode in which the transistor is continuously driven (col. 7, lines 20-22), and the second mode (standby) is a mode in which the transistor is driven such that a switching operation of continuously driving the transistor and a stop operation of stopping the switching operation are repeated (col. 10 lines 63- col. 11, line 11)
	Regarding Claim 12, Chen discloses (fig. 1-8) power supply circuit configured to generate an output voltage (Vo) at a target level from an input voltage inputted (Vi) thereto, the power supply circuit being configured to operate in an operation mode that is a first mode ((normal) or a second mode (standby), the power supply circuit comprising: an inductor (P1); a transistor (Q1) configured to control an inductor current flowing through the inductor; and an integrated circuit configured to switch the transistor, the integrated circuit including a load detection circuit (26/127) configured to output a detection voltage (to 123) corresponding to a power consumption of a load of the power supply circuit and corresponding to the operation mode of the power supply circuit, based on the inductor current (col. 7, lines 54-60), a driver circuit (24/25) configured to drive the transistor according to the operation mode of the power supply circuit, and a control circuit (123) configured to so control the driver circuit that the power supply circuit operates in the second mode upon the detection voltage reaching a first level with a decrease in the power consumption of the load when the power supply circuit operates in the first mode, and the power supply circuit operates in the first mode upon the detection voltage reaching a second level with an increase in the power consumption of the load when the power supply circuit operates in the second mode (col. 7, lines 1 – 60).
	

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to disclose: “...he control circuit includes a reference voltage circuit configured to output a reference voltage that is at the first level in response to a first signal for operating the power supply circuit in the first mode, and at the second level in response to a second signal for operating the power supply circuit in the second mode, and a signal output circuit configured to output the second signal upon the detection voltage reaching the first level with the decrease in the power consumption of the load, and output the first signal upon the detection voltage reaching the second level with the increase in the power consumption of the load.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170110974, Chen; Jian discloses a switching power supply apparatus.
US 20170155333, Chen J discloses a Switching power supply apparatus, has control circuit including standby signal generation circuit for generating standby signal for performing switching of normal mode or standby mode according to operating frequency and load signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838